Citation Nr: 1022701	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include tinea versicolor.  

2.  Entitlement to service connection for a chronic skin 
disorder of the feet to include athlete's foot.

3.  Entitlement to service connection for chronic 
hemorrhoids.  

4.  Entitlement to service connection for a chronic headache 
disorder.  

5.  Entitlement to service connection for a chronic left 
ankle disorder to include injury residuals.  

6.  Entitlement to service connection for chronic allergic 
rhinitis.  

7.  Entitlement to service connection for a chronic throat 
disorder to include tonsillitis and a sore throat.  

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to August 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
service connection for tinea versicolor, athlete's foot, 
hemorrhoids, headaches, left ankle injury residuals, allergic 
rhinitis, and "tonsillitis/sore throat."  In June 2008, the 
Board denied service connection for tinea versicolor, a skin 
disorder of the feet claimed as athlete's foot, hemorrhoids, 
headaches, left ankle injury residuals, allergic rhinitis, 
tonsillitis, and a sore throat.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2010, the Court set aside the June 2008 Board 
decision and remanded the Veteran's appeal to the Board for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its February 2010 decision, the Court directed that the 
Veteran should be afforded a VA examination for compensation 
purposes.  Therefore, the Board has no discretion and must 
remand the instant appeal for compliance with the Court's 
Order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In his May 2009 Informal Brief, the Veteran indicated that he 
had been treated at the Jackson, Mississippi, VA Medical 
Center.  The VA should obtain all relevant VA  treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment, including that 
provided at the Jackson, Mississippi, VA 
Medical Center, be forwarded for 
incorporation into the record.  

2.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic skin disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic skin 
disability is identified, the examiner 
should expressly state that fact.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic skin disorder 
had its onset during active service; is 
etiologically related to the Veteran's 
inservice rashes and skin eruptions; or 
otherwise originated during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic hemorrhoids.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic 
hemorrhoids are identified, the examiner 
should expressly state that fact.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic hemorrhoids 
had their onset during active service; 
are etiologically related to the 
Veteran's inservice hemorrhoids; or 
otherwise originated during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic headache disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic 
headache disability is identified, the 
examiner should expressly state that 
fact.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic headache 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice headaches; or 
otherwise originated during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic left ankle disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic left ankle 
disorder had its onset during active 
service or otherwise originated during 
active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  
Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic allergic rhinitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic rhinitis had 
its onset during active service; is 
etiologically related to the Veteran's 
inservice allergic rhinitis; or otherwise 
originated during active service.  The 
examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

7.  After completion of the action 
requested in paragraph 1 above, schedule 
the Veteran for a VA examination to 
accurately determine both the current 
nature and etiology of the Veteran's 
claimed chronic throat disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no chronic throat 
disability is identified, the examiner 
should expressly state that fact.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic throat 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice throat complaints; or 
otherwise originated during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

8.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic skin disorder to include tinea 
versicolor, a chronic skin disorder of 
the feet to include athlete's foot, 
chronic hemorrhoids, a chronic headache 
disorder, a chronic left ankle disorder 
to include injury residuals, chronic 
allergic rhinitis, and a chronic throat 
disorder to include tonsillitis and a 
sore throat.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

